DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-10, 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 11 and line 14-15, Claim 17 line 10 and line 13-14, and Claim 19 line 11 and line 14-15 recite the limitations “approximately uniform temperature distribution” and “the material does not substantially deform across its first transverse dimension” respectively. Claim 5 recites the limitation "approximately symmetrical". The terms “approximately” and “substantially” are relative terms that do not particularly point out and distinctly claim a required range of temperature distribution, degree of deformation, or degree of symmetry in the claims, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, e.g. what can be considered to be approximately uniform temperature distribution? how far from a perfectly uniform temperature distribution does a temperature distribution have to be to be considered not to be an approximately uniform temperature distribution as claimed? etc., thereby rendering the claims indefinite because the metes and bounds of the claims are not sufficiently clear. For the purpose of 

Note from the examiner regarding Product-by-Process Claims
Claims 1, 4-10, and 12-22 are directed towards a product-by process, therefore the determination of patentability for the inventions as claimed in claims 1, 4-10, and 12-22 is based on the product itself, not the process of its production (See MPEP 2113). Consequently, only the structure of the claimed products necessarily implied by the steps as recited in the claims are used to determine patentability rather than the process steps themselves.
For example: independent claims 1, 17, and 19 are only limited by an interference-based thin film, an optical waveguide, and an array of optical waveguides respectively which include at least one material with a first transverse dimension greater than a second transverse dimension; the limitations of the steps of providing the preform, providing the furnace, energizing the at least one heating element, and feeding the preform recited in claims 1, 17, and 19 do not limit the structure of the end product of the claims and therefore do determine patentability of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4-10, and 12-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2012/0114292 to Hoover.
Claims 1, 4, and 6-10, 17, and 19, 21-22 are directed towards product-by-process claims for an interference-based thin film for selective reflection and selective transmission of waves and an optical waveguide respectively, therefore only the structure necessarily limited by the 
[1, 17, and 19] providing a preform (multicore ribbon preform 250, Fig 9-11) having a first transverse dimension and a second transverse dimension perpendicular to the first transverse dimension wherein the first transverse direction is greater than the second transverse dimension (see Fig 10 wherein the first transverse direction is the left-right direction and the second transverse direction is the up-down direction) and comprising a primary material (see cladding layer 104 in Fig 1-3 that can include additional optical coating layer 120 with primary coating layer 122 and secondary coating layer 124; see rectangular glass cladding tube 260 and/or filler canes 262 in Fig 10) and a secondary material (see glass core members 102 in Fig 1-3; see glass core canes 202 in Fig 10) completely surrounded by the primary material in the first and second transverse dimensions (see Fig 1-3 and 9-10); and drawing the preform (see Fig 11) in such a manner that the resulting thin film/optical waveguide/array of optical waveguides (see Fig 1-3 that shows thin films that comprise an array of multiple waveguides, i.e. core members 102) has a first transverse dimension that is larger than its second transverse dimension (see Fig 1-3 that shows different embodiments of the product made by the process as disclosed in Hoover with the width (i.e. first transverse dimension) larger than the thickness (i.e. second transverse dimension); Para 0006, 0032-0033, and 0040-0042). 
[4] drawing the preform to a rectangular fiber (see Fig 1-3).
[6] wherein the at least one material comprises at least one of a thermoplastic polymer, any type of glass (see Fig 9-10 with rectangular glass cladding tube 260 and filler canes 262 of silica based glass with a lower refractive index which is formed into the cladding layer 104 in Fig 1-3, and glass core canes 202 of silica based glass with a higher refractive index which is formed into the core members 102 in Fig 1-3), amorphous materials that can be stretched when heated (see optical coating layer 120 in Fig 2 comprising coating layers 122 and 124 made of UV curable urethane acrylic which is  a thermoplastic polymer that can be stretched when heated), and metals.
[7] wherein the secondary material has similar thermal and mechanical properties as the primary material (rectangular glass cladding tube 260, filler canes 262, and glass core canes 202 are all made of silica based glass and therefore have similar thermal and mechanical properties; Para 0033 and 0042). 
[8] wherein the preform comprises providing an additional second material (see glass core members 102 in Fig 1-3 representing multiple second materials) completely surrounded by the first material in the first and second transverse dimensions, the additional second material oriented parallel to, and spaced from the second material in the first transverse dimension (see Fig 1-3); wherein, upon completion of the drawing step, the thin film comprises layers corresponding to said first material and second material (see plane 108 in Fig 1 and planes 192 and 194 in Fig 3 corresponding to a layer of the core members 102 and see cladding layer 104 in Fig 1 and 3 that show an upper layer and lower layer in Fig 1 and an, upper, lower, and middle layer in Fig 3). 
[9] wherein the second materials are different material as the first material or identical materials as the first material with different dopants (rectangular glass cladding tube 260 of silica based glass with a lower refractive index in Fig 10 and glass core canes 202 of silica based glass with a higher refractive index in Fig 10 which directly correspond to the cladding layer 104 and the core members 102 in Fig 1-3; Para 0033 and 0042 indicate that the materials are the same materials with different dopants to change the respective refractive indices of the materials).
 [10] wherein the secondary material and additional secondary material are equally distanced from the central vertical axis of the preform (see Fig 1-3 wherein the centermost core member 102 represents the central vertical axis and the core members to either side of the centermost core member 102 can represent the secondary material and additional secondary material that are equally distanced from the central vertical axis).
(optical coating layer 120 with primary coating layer 122 and secondary coating layer 124) is provided on an outer surface of the primary material (see Fig 2A).
[22] wherein the tertiary material has a dissimilar configuration as the secondary material (see Fig 2A that shows that the optional coating layer 120 surrounds the cladding layer 104, therefore the coating layer 120 has a dissimilar configuration compared with the core members 202 which do not surround the cladding layer 104).

Claims 5, 12-16, 18, and 20 are directed towards the method steps of manufacturing the product of claim 1, but do not necessarily limit the structure of the end product and therefore do not determine patentability of the claims. Therefore since Hoover discloses the product as claimed in claims 1, 17, and 29, Hoover also anticipates the product-by-process of claims 5, 12-16, 18, and 20 respectively.

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 11/22/2021, with respect to the rejection(s) of claim(s) 1, 17 and 19 under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and under 35 U.S.C. 102 as being anticipated by US 2012/0114292 to Hoover have been fully considered and are not persuasive.  
As per the rejection of claims 1, 17, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the applicant argues that the terms “substantially” and “approximately” serve to modify or clarify their respective structural limitations in so much as the structural limitations should account for acceptable tolerance levels as would be understood by a person of ordinary skill in the art, and specifically points to Para 0037 of the specification.
However, neither Para 0037 nor the rest of the specification provide a standard for ascertaining the requisite degree of what one of ordinary skill in the art would interpret to be the upper and lower bounds of what can be considered to be “substantially” and “approximately” with respect to the claimed limitations of claims 1, 17, and 19 respectively, approximately uniform temperature distribution? how far from a perfectly uniform temperature distribution does a temperature distribution have to be to be considered not an approximately uniform temperature distribution as claimed? etc., (see above 112b rejection).

As per the rejection of claims 1, 17, and 19 under 35 U.S.C. 102 as being anticipated by US 2012/0114292 to Hoover, the applicant argues that Hoover fails to disclose a preform comprising a primary material and a secondary material completely surrounds by the primary material in the first and second transverse dimensions added to claims 1, 17, and 19 respectively.
However, this argument is made with respect to the preform used in method of manufacturing the interference-based thin film, an optical waveguide, and an array of optical waveguides product-by-process claims 1, 17, and 19 respectively, rather than the end product as claimed in a product-by-process claim. Therefore, the argument is not persuasive since claims 1, 17, and 19 are product-by process claims wherein the determination of patentability is based on the product itself, not the process of its production (See MPEP 2113). Consequently, only the structure of the claimed products necessarily implied by the steps as recited in the claims are used to determine patentability rather than the process steps themselves.
Further, the applicants argue that Hoover does not disclose a preform comprising a primary material and a secondary material completely surrounded by the primary material in the first and second transverse dimensions since the core canes 202 abut one another. However, claims 1, 17, and 19 do not claim that the secondary material does not abut any other secondary material, but rather only that the secondary material is completely surrounded by the first material. Therefore, since Hoover discloses in Fig 9-10 that the primary material (230 in Fig 9 and 260 in Fig 10) completely surrounds the secondary material (either a single core cane 202 can be considered to the secondary material or all of the core canes 202 can be considered 

The applicants argue that Hoover fails to disclose that the primary and secondary material do not substantially deform across the first transverse dimension and deform across the second transverse dimension. 
However, this argument is made with respect to the method of manufacturing the interference-based thin film, an optical waveguide, and an array of optical waveguides product-by-process claims 1, 17, and 19 respectively, rather than the end product as claimed in a product-by-process claim. Therefore, the argument is not persuasive since claims 1, 17, and 19 are product-by process claims wherein the determination of patentability is based on the product itself, not the process of its production (See MPEP 2113). Consequently, only the structure of the claimed products necessarily implied by the steps as recited in the claims are used to determine patentability rather than the process steps themselves

The applicants argue that the method limitations as recited in claims 1, 17, and 19 respectively necessarily produce a different material and should therefore be used to determine the patentability of claims 1, 17, and 19 respectively.
However, the method limitations do not provide specific structural limitations in the end product of the interference-based thin film, an optical waveguide, and an array of optical waveguides product-by-process claims 1, 17, and 19 required to patentably limit the product-by-process claims 1, 17, and 19, therefore these steps of producing the product-by-process cannot be used to determine patentability of claims 1, 17, and 19 respectively according to MPEP 2113.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729